FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Report of Foreign Issuer pursuant to Rule 13-a-16 or 15d-16 of the Securities Exchange Act of FOR THE MONTH OFFEBRUARY, COMMISSION FILE NUMBER 1-15150 The Dome Tower Suite 3000, 333 – 7th Avenue S.W. Calgary, Alberta Canada T2P 2Z1 (403) 298-2200 Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F o Form 40-Fx Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes o No x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7) Yes o No x Indicate by check mark whether, by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the securities Exchange Act of Yes o No x EXHIBIT INDEX EXHIBIT 99.1 News Release datedFebruary 27, 2009- Enerplus announces cash distribution for March 2009 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENERPLUS RESOURCES FUND By
